Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 1 of 32 PageID #: 203




Granovsky & Sundaresh PLLC
Alexander Granovsky (AG-6962)
Benjamin Rudolph Delson (BD-1724)
48 Wall Street
New York, NY 10005
ag@g-s-law.com
delson@g-s-law.com
646-524-6001

Attorneys for Plaintiffs, Joseph Munoz, Matthew Mustakas,
Dominick Ruvolo and Tiffany Oumano-Williams

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
__________________________________________
JOSEPH MUNOZ, MATTHEW MUSTAKAS,            :
DOMINICK RUVOLO, and TIFFANY               :
OUMANO-WILLIAMS, on behalf of themselves :
and all others persons similarly situated, :
                                           : Civil Action No.: CV 19-3824 (JS) (AKT)
        Plaintiffs,                        :
                                           :
        v.                                 : FIRST AMENDED COMPLAINT
                                           : and JURY DEMAND
ACA CONTRACTING INC., DIANA AMOROSO,
individually and MICHAEL AMOROSO,          :
individually,                              :
                                           :
        Defendants.                        :
__________________________________________:

       Plaintiffs Joseph Munoz, Matthew Mustakas, Dominick Ruvolo and Tiffany Oumano-

Williams on behalf of themselves and all others similarly situated, upon personal knowledge as

to themselves and upon information and belief as to other matters, by their attorneys,

GRANOVSKY & SUNDARESH PLLC, as and for their First Amended Complaint against

Defendants ACA Contracting, Inc., Diana Amoroso, and Michael Amoroso, allege as follows:

                                   NATURE OF ACTION

1.     Plaintiffs, on behalf of themselves and all other similarly situated employees and former

employees of Defendants, bring this lawsuit seeking recovery against Defendants for
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 2 of 32 PageID #: 204




Defendants’ violation of the Fair Labor Standards Act, as amended (the “FLSA”), 29 U.S.C. §

201 et. seq. and allege that they and all others who elect to opt into this action pursuant to the

collective action provision of, 29 U.S.C. § 216(b), are entitled to recover from Defendants: (1)

unpaid wages for work performed for which they received no compensation at all; (2) unpaid

wages for overtime work for which they did not receive overtime premium pay, (3) liquidated

damages, and (4) attorneys’ fees and costs.

2.      Plaintiffs, on their own behalf, bring this lawsuit seeking recovery against Defendant for

Defendant’s violation of the New York Labor Law, Art. 6, §§ 190 et. seq., and Art. 19, §§ 650 et.

seq., and the supporting New York State Department of Labor regulations, 12 N.Y.C.R.R. § 142

(collectively, “NYLL”), and allege that they are entitled to recover from Defendant: (1) unpaid

wages for work performed for which they received no compensation at all; (2) unpaid wages for

overtime work for which they did not receive overtime premium pay; (3) statutory damages for

Defendants' failure to provide accurate wage notices and wage statements pursuant to NYLL §§

195(1) and (3); (4) liquidated damages; (5) statutory penalties; and (6) attorneys’ fees and costs.

3.      Plaintiffs and others similarly situated have been/are employed by Defendants as foremen

for Defendant ACA Contracting Inc., located Suffolk County, New York.

4.      As part of their regular business practice, Defendants intentionally, willfully and

repeatedly engaged in a pattern, practice and/or policy of violating the FLSA and NYLL with

respect to Plaintiffs and others similarly situated. This policy and pattern or practice includes but

is not limited to:

                A.     willfully failing to pay Plaintiffs and others similarly situated, overtime

                       wages for certain hours that they worked in excess of 40 hours per

                       workweek; and




                                                 2
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 3 of 32 PageID #: 205




                 B.    willfully failing to accurately record all of the time Plaintiffs and others

                       similarly situated have worked for the benefit of Defendants.

                 C.    Defendants’ unlawful conduct has been widespread, repeated, and

                       consistent.

                                 JURISDICTION AND VENUE

5.     This Court has subject matter jurisdiction over Plaintiffs’ FLSA claims pursuant to 28

U.S.C. §§ 1331, 1367, and 2201.

6.     This Court has subject matter jurisdiction over Plaintiffs’ NYLL claims pursuant to 28

U.S.C. § 1367.

7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial part

of the acts or omissions giving rise to the claims herein occurred in this District.

8.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

and 2202.

                                             PARTIES

Defendants

9.     Defendant ACA Contracting Inc. (“ACA” or the “Company”) is contractor with its office

location at 333 Skidmore Road, Deer Park, NY 11729.

10.    ACA describes itself on its website as a “team of dedicated professionals performing our

duty by heart with passion and commitment backed up by over four decades of experience in the

relevant field. The materials we use have been chosen through our market experience spanning

across years of practical working experience in this field so that our clients get only industry’s

best top of the notch products for whatever service they choose from us. As far as waterproofing

is concerned the whole process from start to the end is accomplished under expert supervision to




                                                  3
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 4 of 32 PageID #: 206




enable hundred percent positive results in the watertight seal applied to your building. Our niche

is our passion in the work we do as this business is our family owned since 2005 and we had an

aim which we have achieved now of becoming the biggest installer of below-grade foundation

waterproofing, air vapor barrier, caulking and roofing in commercial establishments.”

11.    ACA asserts on its website that it is a Certified MWBE Woman-Owned Business

Enterprise.

12.    Upon information and belief, at all times relevant to this Complaint, ACA, as part of its

regular business operations, employed foremen to perform general labor, mechanical tasks,

attend to the day-to-day needs of a given project site.

13.    Upon information and belief, at all times relevant to this Complaint, ACA’s annual gross

volume of sales made or business done was not less than approximately $500,000.00.

14.    At all times relevant to this Complaint, ACA was and is an “enterprise engaged in

commerce” under the FLSA, 29 U.S.C. § 201 et. seq., was and continues to be, an employer

engaged in interstate commerce and/or the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a) and the NYLL.

15.    Upon information and belief, at all relevant times, ACA has used goods produced in

interstate commerce.

16.    Upon information and belief, ACA constitutes an “enterprise” as defined by the FLSA.

17.    ACA caused the violations set forth in this Complaint.

18.    Upon information and belief, Defendant DIANA AMOROSO owns and operates ACA.

She has the power to hire, fire and control nearly every working condition of the employees at

ACA, including Plaintiffs and all similarly situated employees.




                                                 4
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 5 of 32 PageID #: 207




19.    Upon information and belief, Defendant MICHAEL AMOROSO is married to Defendant

DIANA AMOROSO, and is a part-owner of ACA. MICHAEL AMOROSO has the full power

to hire, fire and control nearly every working condition of the employees at ACA, including

Plaintiffs and all similarly situated employees.

Plaintiffs

Joseph Munoz

20.    Plaintiff JOSEPH MUNOZ (“Munoz”) is and was, at all relevant times an adult

individual residing in Ronkonkoma, New York.

21.    At all relevant times, the work performed by Munoz and similarly situated employees

was to the benefit of the business operated by Defendants.

22.    At all relevant times, Munoz and similarly situated employees worked in interstate

commerce as to fall within the protections of the Act.

23.    A written consent form for Plaintiff JOSEPH MUNOZ is attached as Exhibit A to this

Collective Action Complaint.

Matthew Mustakas

24.    Plaintiff MATTHEW MUSTAKAS (“Mustakas”) is and was, at all relevant times an

adult individual residing in West Babylon, New York.

25.    At all relevant times, the work performed by Mustakas and similarly situated employees

was to the benefit of the business operated by Defendants.

26.    At all relevant times, Mustakas and similarly situated employees worked in interstate

commerce as to fall within the protections of the Act.

27.    A written consent form for Plaintiff MATTHEW MUSTAKAS is attached as Exhibit B

to this Collective Action Complaint.




                                                   5
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 6 of 32 PageID #: 208




Dominick Ruvolo

28.    Plaintiff DOMINICK RUVOLO (“Ruvolo”) is and was, at all relevant times an adult

individual residing in Lindenhurst, New York.

29.    At all relevant times, the work performed by Munoz and similarly situated employees

was to the benefit of the business operated by Defendants.

30.    At all relevant times, Munoz and similarly situated employees worked in interstate

commerce as to fall within the protections of the Act.

31.    A written consent form for Plaintiff DOMINICK RUVOLO is attached as Exhibit C to

this Collective Action Complaint.

Tiffany Oumano-Williams

32.    Plaintiff TIFFANY OUMANO-WILLIAMS (“Williams”) is and was, at all relevant

times an adult individual residing in Islandia, New York.

33.    At all relevant times, the work performed by Williams and similarly situated employees

was to the benefit of the business operated by Defendants.

34.    At all relevant times, Williams and similarly situated employees worked in interstate

commerce as to fall within the protections of the Act.

35.    A written consent form for Plaintiff TIFFANY OUMANO-WILLIAMS is attached as

Exhibit D to this Collective Action Complaint.

                                     STATEMENT OF FACTS

Facts Applicable to All Plaintiffs

36.    Defendants operate a contracting company out of Deer Park, New York in Suffolk

County.




                                                 6
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 7 of 32 PageID #: 209




37.     Defendants had construction contracts for clients throughout Long Island, New York City

and the surrounding area.

38.     Plaintiffs worked for Defendants as foremen providing construction services on these

contracts for Defendants’ clients.

39.     Plaintiffs were paid for time spent physically on project sites, but were not paid for time

spent offsite.

40.     As part of their responsibilities, Plaintiffs were required to use company vehicles.

Plaintiffs were required to use these company vehicles to transport workers and supplies to and

from Defendants’ various work locations.

41.     Plaintiffs were required to pick up workers at a pre-assigned Park-and-Ride and a pre-set

time every morning. Similarly, Plaintiffs were also required to drop off these workers at the

same pre-assigned Park-and-Ride every evening.

42.     In addition, Plaintiffs were required to pick up and drop off equipment and supplies at

Defendant’s facility in Long Island before and after their work at Defendants’ work location.

43.     Plaintiffs were also required to maintain, gas-up and service the company vehicle.

44.     Plaintiffs were never paid for their time using company vehicles before and after their

time on Defendants’ work sites.

45.     As a result, each Plaintiff, and, upon information and belief all Collective Action

Plaintiffs, were not compensated for several hours of work every week.

Plaintiff Joseph Munoz

46.     Munoz was hired by Defendants to work as a foreman for ACA.

47.     Munoz’s start date was January 2013 and he continued working for the Defendants until

approximately April 2019.




                                                 7
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 8 of 32 PageID #: 210




48.    Defendants never provided Munoz with any Employment Agreement or for that matter,

any written record, documenting his salary and/or hourly rate of pay.

49.    Rather, Munoz’s salary and rate of pay were verbally communicated to him by the

Defendants.

50.    Munoz’s duties consisted primarily of general labor, mechanical tasks, and attending to

the day-to-day needs of a given project site.

51.    When hired, Munoz was paid at a rate of pay of $27 per hour. His hourly rate was

increased to $30.00 per hour in January 2014, then to $33.00 per hour in January 2015, $40.00

per hour in January 2017 and $43.00 per hour in January 2018.

52.    Munoz reported directly to MICHAEL AMOROSO, his direct manager. Munoz did not

have the power to set the hours or hire/fire any staff.

53.    At all times relevant herein, Munoz was a non-exempt employee under the FLSA and

NYLL and was entitled to receive overtime pay.

54.    Munoz routinely worked on average 72 hours per workweek on behalf of Defendants

from the date of his hire until March 2018, and again from November 2018 until the date of the

termination of his employment (the “Munoz Overtime Period”).

55.    During the Munoz Overtime Period, Munoz was required to use an ACA vehicle to arrive

at a Park and Ride at 5am to pick up and transport workers and supplies before their 7am shift.

After 3pm every day, Mr. Munoz was required to use an ACA vehicle to transport workers and

supplies for ACA, adding another two (2) hours to the end of every shift.

56.    Mr. Munoz was also required to maintain, gas up and service the ACA vehicle.

57.    Mr. Munoz owned his own vehicle, but was instructed by Defendants to use the ACA

vehicle in order to complete tasks for ACA.




                                                  8
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 9 of 32 PageID #: 211




58.     Thus, during the Munoz Overtime Period, his regular schedule was from 5am to 5pm

Monday through Saturday, i.e. 72 hours per week.

59.     Mr. Munoz received no pay whatsoever for the twelve (12) additional overtime hours he

worked for Defendants during every week of the Munoz Overtime Period.

60.     Other records concerning the number of hours worked by Munoz as well as the

compensation Munoz received during the FLSA Collective Action Period or the NYLL Claims

Period, including payroll journals, GPS tracking information, and SMS text messages (including

SMS text messages on the personal mobile devices of Individual Defendants DIANA

AMOROSO and MICHAEL AMOROSO) are or should be in the possession and control of

Defendants.

61.     Plaintiffs expect that those records will further confirm that Munoz received no

compensation for certain hours worked over 40 during the FLSA Collective Action Period or the

NYLL Claims Period.

62.     Upon information and belief, Collective Action Plaintiffs were/are paid in a similar

manner as Munoz.

63.     Defendants willfully failed to pay Munoz and Collective Action Plaintiffs for certain

hours worked, in violation of the FLSA, the NYLL and regulations promulgated thereunder.

64.     Munoz’s work was performed in the normal course of Defendants’ business and was

integrated into the business of Defendants, and did not involve executive or administrative

responsibilities.

65.     Munoz did not have the power to hire or fire employees or to set wages or schedules.




                                                9
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 10 of 32 PageID #: 212




 66.    Defendants had the power to hire and fire Munoz, control the terms and conditions of

 employment, and determine the rate and method of any compensation in exchange for Munoz’s

 services.

 67.    At all relevant times herein, Munoz was an employee engaged in commerce and/or in the

 production of goods for commerce, as defined in the FLSA, the NYLL and their respective

 implementing regulations.

 68.    Upon information and belief, Defendants were aware of the fact that Munoz and the

 Collective Action Plaintiffs were required to perform off-the-clock tasks throughout their tenure,

 including driving and servicing Company vehicles and transporting Company staff and supplies.

 69.    Upon information and belief, throughout the period of Munoz’s employment and

 continuing until today, Defendants have likewise underpaid other individuals like Munoz.

 70.    Upon information and belief, the Collective Action Plaintiffs were treated by Defendants

 identically to Munoz.

 71.    Upon information and belief, throughout all relevant time periods, the Collective Action

 Plaintiffs were required to maintain company vehicles, transport equipment and workers, yet

 Defendants failed to pay them any compensation for these hours worked, either at the straight

 rate of pay or for any additional overtime premium in violation of the FLSA and the NYLL.

 72.    Throughout Munoz employment, and upon information and belief until the

 commencement of this action, Defendants failed to maintain accurate and sufficient time records.

 73.    Defendants willfully and repeatedly has violated the record keeping requirements of the

 FLSA and the NYLL, in that Defendants failed to make, keep, and preserve adequate and

 accurate records of its employees and of the wages, hours, and other conditions of employment

 which they were required to maintain. Specifically, Defendants failed to make, keep, and




                                                10
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 11 of 32 PageID #: 213




 preserve any records of wages paid with respect to Munoz and, on information and belief,

 Collective Action Plaintiffs, and, on information and belief, any records Defendants did keep

 failed to show adequately and accurately, among other things, the hours worked each workday,

 the total hours worked each workweek, the total earnings for each workweek, and/or the total

 overtime compensation for each workweek with respect to Munoz and FLSA Collective Action

 Plaintiffs.

 74.     At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C.

 §§ 201-209, as well as applicable provisions of the NYLL, in that Munoz and FLSA Collective

 Action Plaintiffs, performed services and labor for Defendants for which Defendants made no

 provision to pay Munoz and other similarly situated employees compensation to which they were

 lawfully entitled for all of the hours worked in excess of 40 within a work week.

 75.     Upon information and belief, the Collective Action Plaintiffs have worked in excess of

 forty hours per week, yet Defendants have failed to pay them overtime compensation of one-and-

 one-half their regular hourly rate in violation of the FLSA and the NYLL.

 76.     Defendants have engaged in a widespread pattern, policy, and practice of violating the

 FLSA and NYLL, as described in this Complaint.

 Plaintiff Matthew Mustakas

 77.     Mustakas was hired by Defendants to work as a foreman for ACA.

 78.     Mustakas’s start date was May 2015 and he continued working for the Defendants until

 approximately April 2019.

 79.     Defendants never provided Mustakas with any Employment Agreement or for that

 matter, any written record, documenting his salary and/or hourly rate of pay.




                                                 11
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 12 of 32 PageID #: 214




 80.      Rather, Mustakas’s salary and rate of pay were verbally communicated to him by the

 Defendants.

 81.      Mustakas’s duties consisted primarily of general labor, mechanical tasks, and attending to

 the day-to-day needs of a given project site.

 82.      When hired, Mustakas was paid at a rate of pay of $29 per hour. His hourly rate was

 increased to $36.00 per hour in May 2016, and $43.00 per hour in May 2018

 83.      Mustakas reported directly to MICHAEL AMOROSO, his direct manager. Mustakas did

 not have the power to set the hours or hire/fire any staff.

 84.      At all times relevant herein, Mustakas was a non-exempt employee under the FLSA and

 NYLL and was entitled to receive overtime pay.

 85.      Mustakas routinely worked on average 70 hours per workweek on behalf of Defendants

 from the date of his hire until the date of the termination of his employment (the “Mustakas

 Overtime Period”).

 86.      During the Mustakas Overtime Period, Mustakas was only paid from 7am until 3pm for 5

 days per week. Yet, every day, Mr. Mustakas was required to use an ACA vehicle to arrive at a

 Park and Ride (half an hour from his home) at 5am to pick up and transport workers and supplies

 before their 7am shift. After 3pm every day, Mr. Mustakas was required to use an ACA vehicle

 to transport workers and supplies for ACA, adding another two (2) hours to the end of every

 shift.

 87.      Mr. Mustakas was also required to gas up and service the ACA vehicle.

 88.      Mr. Mustakas owned his own vehicle, but was instructed by Defendants to use the ACA

 vehicle in order to complete tasks for ACA.




                                                  12
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 13 of 32 PageID #: 215




 89.     Thus, during the Mustakas Overtime Period, his regular schedule was from 5am to 5pm

 Monday through Friday, and most Saturdays. Upon information and belief, this amounts to an

 average of approximately 70 hours per week.

 90.     Mr. Mustakas received no pay whatsoever for the ten (10) additional overtime hours he

 worked for Defendants during every week of the Mustakas Overtime Period.

 91.     Other records concerning the number of hours worked by Mustakas as well as the

 compensation Mustakas received during the FLSA Collective Action Period or the NYLL

 Claims Period, including payroll journals, GPS tracking information, and SMS text messages

 (including SMS text messages on the personal mobile devices of Individual Defendants DIANA

 AMOROSO and MICHAEL AMOROSO) are or should be in the possession and control of

 Defendants.

 92.     Plaintiffs expect that those records will further confirm that Mustakas received no

 compensation for certain hours worked over 40 during the FLSA Collective Action Period or the

 NYLL Claims Period.

 93.     Upon information and belief, Collective Action Plaintiffs were/are paid in a similar

 manner as Mustakas.

 94.     Defendants willfully failed to pay Mustakas and Collective Action Plaintiffs for certain

 hours worked, in violation of the FLSA, the NYLL and regulations promulgated thereunder.

 95.     Mustakas’s work was performed in the normal course of Defendants’ business and was

 integrated into the business of Defendants, and did not involve executive or administrative

 responsibilities.

 96.     Mustakas did not have the power to hire or fire employees or to set wages or schedules.




                                                13
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 14 of 32 PageID #: 216




 97.    Defendants had the power to hire and fire Mustakas, control the terms and conditions of

 employment, and determine the rate and method of any compensation in exchange for

 Mustakas’s services.

 98.    At all relevant times herein, Mustakas was an employee engaged in commerce and/or in

 the production of goods for commerce, as defined in the FLSA, the NYLL and their respective

 implementing regulations.

 99.    Upon information and belief, Defendants were aware of the fact that Mustakas and the

 Collective Action Plaintiffs were required to perform off-the-clock tasks throughout their tenure,

 including driving and servicing Company vehicles and transporting Company staff and supplies.

 100.   Upon information and belief, throughout the period of Mustakas’s employment and

 continuing until today, Defendants have likewise underpaid other individuals like Mustakas.

 101.   Upon information and belief, the Collective Action Plaintiffs were treated by Defendants

 identically to Mustakas.

 102.   Upon information and belief, throughout all relevant time periods, the Collective Action

 Plaintiffs were required to maintain company vehicles, transport equipment and workers, yet

 Defendants failed to pay them any compensation for these hours worked, either at the straight

 rate of pay or for any additional overtime premium in violation of the FLSA and the NYLL.

 103.   Throughout Mustakas employment, and upon information and belief until the

 commencement of this action, Defendants failed to maintain accurate and sufficient time records.

 104.   Defendants willfully and repeatedly has violated the record keeping requirements of the

 FLSA and the NYLL, in that Defendants failed to make, keep, and preserve adequate and

 accurate records of its employees and of the wages, hours, and other conditions of employment

 which they were required to maintain. Specifically, Defendants failed to make, keep, and




                                                14
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 15 of 32 PageID #: 217




 preserve any records of wages paid with respect to Mustakas and, on information and belief,

 Collective Action Plaintiffs, and, on information and belief, any records Defendants did keep

 failed to show adequately and accurately, among other things, the hours worked each workday,

 the total hours worked each workweek, the total earnings for each workweek, and/or the total

 overtime compensation for each workweek with respect to Mustakas and FLSA Collective

 Action Plaintiffs.

 105.    At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C.

 §§ 201-209, as well as applicable provisions of the NYLL, in that Mustakas and FLSA

 Collective Action Plaintiffs, performed services and labor for Defendants for which Defendants

 made no provision to pay Mustakas and other similarly situated employees compensation to

 which they were lawfully entitled for all of the hours worked in excess of 40 within a work

 week.

 106.    Upon information and belief, the Collective Action Plaintiffs have worked in excess of

 forty hours per week, yet Defendants have failed to pay them overtime compensation of one-and-

 one-half their regular hourly rate in violation of the FLSA and the NYLL.

 107.    Defendants have engaged in a widespread pattern, policy, and practice of violating the

 FLSA and NYLL, as described in this Complaint.

 Plaintiff Dominick Ruvolo

 108.    Ruvolo was hired by Defendants to work as a foreman for ACA.

 109.    Ruvolo’s start date was January 2016 and he continued working for the Defendants until

 approximately April 2019.

 110.    Defendants never provided Ruvolo with any Employment Agreement or for that matter,

 any written record, documenting his salary and/or hourly rate of pay.




                                                 15
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 16 of 32 PageID #: 218




 111.   Rather, Ruvolo’s salary and rate of pay were verbally communicated to him by the

 Defendants.

 112.   Ruvolo’s duties consisted primarily of general labor, mechanical tasks, and attending to

 the day-to-day needs of a given project site.

 113.   When hired, Ruvolo was paid at a rate of pay of $26.00 per hour. His hourly rate was

 increased to $35.00 per hour in April 2016.

 114.   Ruvolo reported directly to MICHAEL AMOROSO, his direct manager. Ruvolo did not

 have the power to set the hours or hire/fire any staff.

 115.   At all times relevant herein, Ruvolo was a non-exempt employee under the FLSA and

 NYLL and was entitled to receive overtime pay.

 116.   Ruvolo routinely worked on average 58 hours per workweek on behalf of Defendants

 from the date of his hire until the date of the termination of his employment (the “Ruvolo

 Overtime Period”).

 117.   During the Ruvolo Overtime Period, Ruvolo was only paid from 7am until 3pm for 6

 days per week. Yet, every day, Mr. Ruvolo was required to use an ACA vehicle to arrive at a

 Park and Ride at 5:00am to pick up and transport workers and supplies before their 7am shift.

 After 3pm every day, Mr. Ruvolo was required to use an ACA vehicle to transport workers and

 supplies for ACA, adding another two (2) hours to the end of every shift.

 118.   Mr. Ruvolo was also required to gas up and service the ACA vehicle.

 119.   Mr. Ruvolo owned his own vehicle, but was instructed by Defendants to use the ACA

 vehicle in order to complete tasks for ACA.




                                                  16
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 17 of 32 PageID #: 219




 120.    Thus, during the Ruvolo Overtime Period, his regular schedule was from 5:00am to

 5:00pm Monday through Saturday. Upon information and belief, this amounts to an average of

 approximately 72 hours per week.

 121.    Mr. Ruvolo received no pay whatsoever for the twelve (12) additional overtime hours he

 worked for Defendants during every week of the Ruvolo Overtime Period.

 122.    Other records concerning the number of hours worked by Ruvolo as well as the

 compensation Ruvolo received during the FLSA Collective Action Period or the NYLL Claims

 Period, including payroll journals, GPS tracking information, and SMS text messages (including

 SMS text messages on the personal mobile devices of Individual Defendants DIANA

 AMOROSO and MICHAEL AMOROSO) are or should be in the possession and control of

 Defendants.

 123.    Plaintiffs expect that those records will further confirm that Ruvolo received no

 compensation for certain hours worked over 40 during the FLSA Collective Action Period or the

 NYLL Claims Period.

 124.    Upon information and belief, Collective Action Plaintiffs were/are paid in a similar

 manner as Ruvolo.

 125.    Defendants willfully failed to pay Ruvolo and Collective Action Plaintiffs for hours

 worked, in violation of the FLSA, the NYLL and regulations promulgated thereunder.

 126.    Ruvolo’s work was performed in the normal course of Defendants’ business and was

 integrated into the business of Defendants, and did not involve executive or administrative

 responsibilities.

 127.    Ruvolo did not have the power to hire or fire employees or to set wages or schedules.




                                                17
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 18 of 32 PageID #: 220




 128.   Defendants had the power to hire and fire Ruvolo, control the terms and conditions of

 employment, and determine the rate and method of any compensation in exchange for Ruvolo’s

 services.

 129.   At all relevant times herein, Ruvolo was an employee engaged in commerce and/or in the

 production of goods for commerce, as defined in the FLSA, the NYLL and their respective

 implementing regulations.

 130.   Upon information and belief, Defendants were aware of the fact that Ruvolo and the

 Collective Action Plaintiffs were required to perform off-the-clock tasks throughout their tenure,

 including driving and servicing Company vehicles and transporting Company staff and supplies.

 131.   Upon information and belief, throughout the period of Ruvolo’s employment and

 continuing until today, Defendants have likewise underpaid other individuals like Ruvolo.

 132.   Upon information and belief, the Collective Action Plaintiffs were treated by Defendants

 identically to Ruvolo.

 133.   Upon information and belief, throughout all relevant time periods, the Collective Action

 Plaintiffs were required to maintain company vehicles, transport equipment and workers, yet

 Defendants failed to pay them any compensation for these hours worked, either at the straight

 rate of pay or for any additional overtime premium in violation of the FLSA and the NYLL.

 134.   Throughout Ruvolo employment, and upon information and belief until the

 commencement of this action, Defendants failed to maintain accurate and sufficient time records.

 135.   Defendants willfully and repeatedly has violated the record keeping requirements of the

 FLSA and the NYLL, in that Defendants failed to make, keep, and preserve adequate and

 accurate records of its employees and of the wages, hours, and other conditions of employment

 which they were required to maintain. Specifically, Defendants failed to make, keep, and




                                                18
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 19 of 32 PageID #: 221




 preserve any records of wages paid with respect to Ruvolo and, on information and belief,

 Collective Action Plaintiffs, and, on information and belief, any records Defendants did keep

 failed to show adequately and accurately, among other things, the hours worked each workday,

 the total hours worked each workweek, the total earnings for each workweek, and/or the total

 overtime compensation for each workweek with respect to Ruvolo and FLSA Collective Action

 Plaintiffs.

 136.    At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C.

 §§ 201-209, as well as applicable provisions of the NYLL, in that Ruvolo and FLSA Collective

 Action Plaintiffs, performed services and labor for Defendants for which Defendants made no

 provision to pay Ruvolo and other similarly situated employees compensation to which they

 were lawfully entitled for all of the hours worked in excess of 40 within a work week.

 137.    Upon information and belief, the Collective Action Plaintiffs have worked in excess of

 forty hours per week, yet Defendants have failed to pay them overtime compensation of one-and-

 one-half their regular hourly rate in violation of the FLSA and the NYLL.

 138.    Defendants have engaged in a widespread pattern, policy, and practice of violating the

 FLSA and NYLL, as described in this Complaint.

 Plaintiff Tiffany Oumano-Williams

 139.    Oumano-Williams was hired by Defendants to work as a foreman for ACA.

 140.    Oumano-Williams’s start date was January June 2015 and she continued working for the

 Defendants until approximately April 2019.

 141.    Defendants never provided Oumano-Williams with any Employment Agreement or for

 that matter, any written record, documenting her salary and/or hourly rate of pay.




                                                 19
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 20 of 32 PageID #: 222




 142.   Rather, Oumano-Williams’s salary and rate of pay were verbally communicated to her by

 the Defendants.

 143.   Oumano-Williams’s duties consisted primarily of general labor, mechanical tasks, and

 attending to the day-to-day needs of a given project site.

 144.   When hired, Oumano-Williams was paid at a rate of pay of $31 per hour. Her hourly rate

 was increased to $36.00 per hour in February 2017.

 145.   Oumano-Williams reported directly to MICHAEL AMOROSO, her direct manager.

 Oumano-Williams did not have the power to set the hours or hire/fire any staff.

 146.   At all times relevant herein, Oumano-Williams was a non-exempt employee under the

 FLSA and NYLL and was entitled to receive overtime pay.

 147.   Oumano-Williams routinely worked on average 72 hours per workweek on behalf of

 Defendants from February 2017 until the date of the termination of her employment (the

 “Oumano-Williams Overtime Period”).

 148.   During the Oumano-Williams Overtime Period, Oumano-Williams was only paid from

 7am until 3pm for 5 days per week. Yet, every day, Ms. Oumano-Williams was required to use

 an ACA vehicle to arrive at a Park and Ride at 5am to pick up and transport workers and

 supplies before their 7am shift.   After 3pm every day, Ms. Oumano-Williams was required to

 use an ACA vehicle to transport workers and supplies for ACA, adding another two (2) hours to

 the end of every shift.

 149.   Ms. Oumano-Williams was also required to gas up and service the ACA vehicle.

 150.   Ms. Oumano-Williams owned her own vehicle, but was instructed by Defendants to use

 the ACA vehicle in order to complete tasks for ACA.




                                                 20
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 21 of 32 PageID #: 223




 151.      Thus, during the Oumano-Williams Overtime Period, her regular schedule was from 5am

 to 5pm Monday through Saturday, i.e. 72 hours per week.

 152.      Ms. Oumano-Williams received no pay whatsoever for the twelve (12) additional

 overtime hours he worked for Defendants during every week of the Oumano-Williams Overtime

 Period.

 153.      Other records concerning the number of hours worked by Oumano-Williams as well as

 the compensation Oumano-Williams received during the FLSA Collective Action Period or the

 NYLL Claims Period, including payroll journals, GPS tracking information, and SMS text

 messages (including SMS text messages on the personal mobile devices of Individual

 Defendants DIANA AMOROSO and MICHAEL AMOROSO) are or should be in the

 possession and control of Defendants.

 154.      Plaintiffs expect that those records will further confirm that Oumano-Williams received

 no compensation for hours worked over 40 during the FLSA Collective Action Period or the

 NYLL Claims Period.

 155.      Upon information and belief, Collective Action Plaintiffs were/are paid in a similar

 manner as Oumano-Williams.

 156.      Defendants willfully failed to pay Oumano-Williams and Collective Action Plaintiffs for

 hours worked, in violation of the FLSA, the NYLL and regulations promulgated thereunder.

 157.      Oumano-Williams’s work was performed in the normal course of Defendants’ business

 and was integrated into the business of Defendants, and did not involve executive or

 administrative responsibilities.

 158.      Oumano-Williams did not have the power to hire or fire employees or to set wages or

 schedules.




                                                 21
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 22 of 32 PageID #: 224




 159.   Defendants had the power to hire and fire Oumano-Williams, control the terms and

 conditions of employment, and determine the rate and method of any compensation in exchange

 for Oumano-Williams’s services.

 160.   At all relevant times herein, Oumano-Williams was an employee engaged in commerce

 and/or in the production of goods for commerce, as defined in the FLSA, the NYLL and their

 respective implementing regulations.

 161.   Upon information and belief, Defendants were aware of the fact that Oumano-Williams

 and the Collective Action Plaintiffs were required to perform off-the-clock tasks throughout their

 tenure, including driving and servicing Company vehicles and transporting Company staff and

 supplies.

 162.   Upon information and belief, throughout the period of Oumano-Williams’s employment

 and continuing until today, Defendants have likewise underpaid other individuals like Oumano-

 Williams.

 163.   Upon information and belief, the Collective Action Plaintiffs were treated by Defendants

 identically to Oumano-Williams.

 164.   Upon information and belief, throughout all relevant time periods, the Collective Action

 Plaintiffs were required to maintain company vehicles, transport equipment and workers, yet

 Defendants failed to pay them any compensation for these hours worked, either at the straight

 rate of pay or for any additional overtime premium in violation of the FLSA and the NYLL.

 165.   Throughout Oumano-Williams employment, and upon information and belief until the

 commencement of this action, Defendants failed to maintain accurate and sufficient time records.

 166.   Defendants willfully and repeatedly has violated the record keeping requirements of the

 FLSA and the NYLL, in that Defendants failed to make, keep, and preserve adequate and




                                                22
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 23 of 32 PageID #: 225




 accurate records of its employees and of the wages, hours, and other conditions of employment

 which they were required to maintain. Specifically, Defendants failed to make, keep, and

 preserve any records of wages paid with respect to Oumano-Williams and, on information and

 belief, Collective Action Plaintiffs, and, on information and belief, any records Defendants did

 keep failed to show adequately and accurately, among other things, the hours worked each

 workday, the total hours worked each workweek, the total earnings for each workweek, and/or

 the total overtime compensation for each workweek with respect to Oumano-Williams and FLSA

 Collective Action Plaintiffs.

 167.   At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C.

 §§ 201-209, as well as applicable provisions of the NYLL, in that Oumano-Williams and FLSA

 Collective Action Plaintiffs, performed services and labor for Defendants for which Defendants

 made no provision to pay Oumano-Williams and other similarly situated employees

 compensation to which they were lawfully entitled for all of the hours worked in excess of 40

 within a work week.

 168.   Upon information and belief, the Collective Action Plaintiffs have worked in excess of

 forty hours per week, yet Defendants have failed to pay them overtime compensation of one-and-

 one-half their regular hourly rate in violation of the FLSA and the NYLL.

 169.   Defendants have engaged in a widespread pattern, policy, and practice of violating the

 FLSA and NYLL, as described in this Complaint.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

 170.   Plaintiffs seek to prosecute their FLSA claims as a collective action on behalf of all

 persons similarly situated who are or were formerly employed by Defendants since July 1, 2016

 (three years before the filing of the Complaint in this case) to the entry of judgment in this case




                                                 23
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 24 of 32 PageID #: 226




 (the “FLSA Collective Action Period”) who were non-exempt employees within the meaning of

 the FLSA and who were not paid wages for all hours worked and overtime compensation at rates

 not less than one and one half times the regular rate of pay for hours worked in excess of forty

 hours per workweek (the “FLSA Collective Action Plaintiffs”), specifically, all foremen

 employed by Defendants in the State of New York who were (A) required as a principal activity

 of their employment to drive Defendants' vehicles (i) for the purpose of transporting Defendants'

 laborers and supplies to and from Defendants' worksites, and (ii) for the purpose of servicing

 Defendants' vehicles, and who were (B) required to work more than forty hours per week for

 which they were not paid overtime compensation as required by the FLSA.

 171.   At all relevant times, Plaintiffs and the other FLSA Collective Action Plaintiffs are and

 have been similarly situated, are and have had substantially similar job requirements and pay

 provisions, and are and have been subjected to Defendants’ decisions, policies, plans, programs,

 practices, procedures, protocols, routines, and rules, all culminating in a willful failure and

 refusal to pay them the proper overtime premium at the rate of one and one half times the regular

 rate for certain work in excess of forty (40) hours per workweek. The claims of Plaintiffs stated

 herein are essentially the same as those of the other FLSA Collective Action Plaintiffs.

 Specifically, Plaintiffs and FLSA Collective Action Plaintiffs claim that Defendants willfully

 violated Plaintiffs’ and FLSA Collective Action Plaintiffs’ rights.

 172.   The claims for relief are properly brought under and maintained as an opt-in collective

 action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA Collective Action

 Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

 action, their names and addresses are readily available from the Defendants. Notice can be




                                                 24
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 25 of 32 PageID #: 227




 provided to the FLSA Collective Action Plaintiffs via first class mail to the last address known to

 Defendants.

 173.      The collective action is so numerous that joinder of all Plaintiffs is impracticable.

 Although the precise number of such persons is unknown, and the facts on which the calculation

 of that number are presently under the sole control of the Defendants, upon information and

 belief, there are more than ten Plaintiffs of the collective action who worked for Defendants

 during the FLSA Collective Action Period, most of whom would not be likely to file individual

 suits because they lack adequate financial resources, access to attorneys or knowledge of their

 claims.

 174.      Plaintiffs will fairly and adequately protect the interests of the FLSA Collective Action

 Plaintiffs and has retained counsel that is experienced and competent in the fields of employment

 law and collective action litigation. Plaintiffs have no interests that are contrary to or in conflict

 with those Plaintiffs of this collective action.

 175.      The FLSA Collective Action Plaintiffs are similarly situated to Plaintiffs in that they are

 or were denied premium overtime pay for certain hours worked beyond forty hours in a week –

 in particular the hours that they were required to transport workers and supplies and service

 company vehicles.

 176.      They are further similarly situated in that Defendants have or had a policy and practice of

 knowingly and willfully refusing to pay overtime for such work.

 177.      They are further similarly situated in that, upon information and belief, Defendants have

 a policy and practice of failing to provide Plaintiffs with statutorily required notice of wages or

 statements of their pay received in part so as to hide Defendants’ violations of the wage and hour

 laws and to take advantage of Plaintiffs’ relative lack of sophistication in wage and hour laws.




                                                    25
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 26 of 32 PageID #: 228




 178.   They are further similarly situated in that, upon information and belief, Defendants have

 a policy and practice of willfully disregarding and purposefully evading recordkeeping

 requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets

 and payroll records.

 179.   Upon information and belief, these practices by Defendants were done willfully to

 disguise the actual number of hours Plaintiffs and FLSA Collective Action Plaintiffs worked and

 to avoid paying Plaintiffs properly for their full hours worked and for overtime due them.

 180.   A collective action is superior to other available methods for the fair and efficient

 adjudication of this controversy, since joinder of all Plaintiffs is impracticable. Furthermore,

 inasmuch as the damages suffered by individual FLSA Collective Action Plaintiffs might be

 relatively small, the expense and burden of individual litigation make it virtually impossible for

 the Plaintiffs of the collective action to individually seek redress for the wrongs done to them.

 There will be no difficulty in the management of this action as a collective action.

 181.   Questions of law and fact common to Plaintiffs of the collective action predominate over

 questions that may affect only individual Plaintiffs because Defendants have acted on grounds

 generally applicable to all Plaintiffs. Among the common questions of law and fact common to

 Plaintiffs and the FLSA Collective Action Plaintiffs are:

                a.      whether Defendants employed Plaintiffs and the FLSA Collective Action

                Plaintiffs within the meaning of the FLSA;

                b.      whether Defendants failed to provide Plaintiffs and the FLSA Collective

                Action Plaintiffs with a notice of wages explaining each employees’

                compensation.




                                                 26
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 27 of 32 PageID #: 229




                c.      whether Defendants failed to keep true and accurate time records for all

                hours worked by Plaintiffs and the FLSA Collective Action Plaintiffs;

                d.      what proof of hours worked is sufficient where the employer fails in its

                duty to maintain records;

                e.      whether Defendants failed to pay Plaintiffs and the FLSA Collective

                Action Plaintiffs wages for all hours worked in excess of forty hours per

                workweek, in violation of the FLSA and the regulations promulgated thereunder;

                f.      whether Defendants’ violations of the FLSA are willful as that term is

                used in the context of the FLSA;

                g.      whether Defendants are liable for all damages claimed hereunder,

                including but not limited to compensatory, liquidated and statutory damages,

                interests, costs and disbursements and attorneys’ fees; and

                h.      whether Defendants should be enjoined from such violations of the FLSA

                in the future.

 182.   Plaintiffs know of no difficulty that will be encountered in the management of this

 litigation that would preclude its maintenance as a collective action.

 183.   With respect to Defendants’ violations of the NYLL, Plaintiffs bring this lawsuit against

 Defendants on their own behalf for their damages resulting from Defendants’ violation of the

 NYLL on or after July 1, 2013 (six years before the filing of this Complaint) (the “NYLL Claims

 Period”).

                                                 ***

 184.   Throughout Plaintiffs’ employment, and upon information and belief until the

 commencement of this action, Defendants failed to maintain accurate and sufficient time records.




                                                 27
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 28 of 32 PageID #: 230




 185.   Defendants willfully and repeatedly has violated the record-keeping requirements of the

 FLSA and the NYLL, in that Defendants failed to make, keep, and preserve adequate and

 accurate records of its employees and of the wages, hours, and other conditions of employment

 which they were required to maintain. Specifically, Defendants failed to make, keep, and

 preserve any records of wages paid with respect to Plaintiffs’ and, on information and belief,

 Collective Action Plaintiffs, accurately reflecting, inter alia, hours worked, and/or the total

 overtime compensation for each workweek with respect to Plaintiffs and FLSA Collective

 Action Plaintiffs.

 186.   At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C.

 §§ 201-209, as well as applicable provisions of the NYLL, in that Plaintiffs and FLSA Collective

 Action Plaintiffs, performed services and labor for Defendants for which Defendants made no

 provision to pay Plaintiffs and other similarly situated employees compensation to which they

 were lawfully entitled.

 187.   Defendants have engaged in a widespread pattern, policy, and practice of violating the

 FLSA and NYLL, as described in this Complaint.

                                            COUNT I
                 By Plaintiffs and Collective Action Plaintiffs under the FLSA
                                    (failure to pay overtime)

 188.   Plaintiffs, on behalf of themselves and all Collective Action Plaintiffs, repeat, reallege,

 and incorporate by reference the foregoing allegations as if set forth fully and again herein.

 189.   At all relevant times, Defendants employed Plaintiffs and each of the Collective Action

 Plaintiffs within the meaning of the FLSA.




                                                  28
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 29 of 32 PageID #: 231




 190.   At all relevant times, Defendants had a policy and practice of refusing to pay overtime

 compensation to their employees for certain hours worked in excess of forty hours per

 workweek.

 191.   Specifically, Defendants willfully failed and refused to pay Plaintiffs and Collective

 Action Plaintiffs any wages for time spent working for Defendants other than on a work-site,

 including, but not limited to, using company issued vehicles to transport employees and supplies

 per Defendants’ instruction.

 192.   This uncompensated time typically amounted to approximately four (4) hours per day for

 each Plaintiff and all Collective Action Plaintiff.

 193.   As a result of Defendants’ willful failure to compensate their employees, including

 Plaintiffs and the FLSA Collective Action Plaintiffs, at a rate not less than one and one half times

 their regular rate of pay for certain work performed in excess of forty hours per workweek,

 Defendants have violated, and continues to violate, the FLSA, 29 U.S.C. §201 et. seq..

 194.   The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

 meaning of 29 U.S.C. §255(a).

 195.   Due to Defendants’ FLSA violations, Plaintiffs and the Collective Action Plaintiffs are

 entitled to recover from Defendants their unpaid overtime compensation, and an additional equal

 amount as liquidated damages, interest, reasonable attorneys’ fees, and costs and disbursements

 of this action, pursuant to 29 U.S.C. §216(b).

                                            COUNT II
                          By Plaintiffs under the New York Labor Law
                                     (failure to pay overtime)

 196.   Plaintiffs repeat, reallege, and incorporate by reference the foregoing allegations as if set

 forth fully and again herein.




                                                  29
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 30 of 32 PageID #: 232




 197.   At all relevant times, Plaintiffs were employed by Defendants within the meaning of the

 New York Labor Law, §§ 2 and 651.

 198.   Defendants willfully violated Plaintiffs’ rights by failing to pay overtime compensation at

 rates not less than one and one half times the regular rate of pay for each hour worked in excess

 of forty hours per workweek in violation of the New York Labor Law §§650 et. seq. and its

 supporting regulations in 12 N.Y.C.R.R. §137.

 199.   Defendants’ failure to pay overtime was willful within the meaning of New York Labor

 Law § 663 and supporting regulations.

 200.   Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover

 from Defendants their unpaid overtime compensation, liquidated damages, interest, reasonable

 attorneys’ fees, and costs and disbursements of this action, pursuant to New York Labor Law

 §663(1).

                                           COUNT III
                          By Plaintiffs under the New York Labor Law
                (failure to provide accurate wage notices and wage statements)

 201.   Plaintiffs repeat, reallege, and incorporate by reference the foregoing allegations as if set

 forth fully and again herein.

 202.   At all relevant times, Plaintiffs were employed by Defendants within the meaning of the

 New York Labor Law, §§ 2 and 651.

 203.   Defendants have willfully failed to supply Plaintiffs with the notices required pursuant to

 New York Labor Law § 195 (1).

 204.   Defendants have willfully failed to supply Plaintiffs with accurate statements of pay with

 every payment of wages, violating New York Labor Law § 195 (3).




                                                 30
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 31 of 32 PageID #: 233




 205.    Due to Defendants' violations of New York Labor Law § 195 (1), Plaintiffs are entitled to

 recover from Defendants fifty dollars ($50.00) for each work day that the violations occurred, up

 to a total of five thousand dollars ($5000.00) per employee, as provided for by New York Labor

 Law § 198(1)-b, plus reasonable attorneys’ fees, costs, injunctive and declaratory relief.

 206.    Due to Defendants' violations of New York Labor Law 195 (3), Plaintiffs are entitled to

 recover from Defendants two hundred fifty dollars ($250.00) for each work day that the

 violations occurred, up to a total of five thousand dollars ($5000.00) per employee, as provided

 for by New York Labor Law §198(1)-d, reasonable attorneys’ fees, costs, injunctive and

 declaratory relief.


                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

         (a)     Enter a declaratory judgment that the acts and practices of Defendants complained

 of herein are in violation of the laws of the United States and the State of New York;

         (b)     Enjoin and permanently restrain the Defendants’ violations of the laws of the

 United States and the State of New York;

         (c)     Designation of this action as a collective action on behalf of the Collective Action

 Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

 Plaintiffs of an FLSA Opt-In Class, apprising them of the pendency of this action, permitting

 them to assert timely FLSA claims in this action by filing individual Consents to Sue pursuant to

 29 U.S.C. §216(b), and appointing Plaintiffs and their counsel to represent the Collective Action

 Plaintiffs;

         (d)     A compensatory award of unpaid compensation at the statutory overtime rate, due

 under the FLSA and New York Labor Law;



                                                  31
Case 2:19-cv-03824-JS-AKT Document 30 Filed 04/20/20 Page 32 of 32 PageID #: 234




         (e)     An award of liquidated damages as a result of Defendants’ willful failure to pay

 overtime compensation pursuant to 29 U.S.C. § 216 and New York Labor Law;

         (f)     An award of $5000 to each Plaintiff due to Defendants' violations of New York

 Labor Law § 195 (1), as provided for by New York Labor Law § 198(1)-b; and an award of

 $5000 to each Plaintiff due to Defendants' violations of New York Labor Law § 195 (3), as

 provided for by New York Labor Law §198(1)-d,

         (g)     Judgment for interest (including pre-judgment interest);

         (h)     Judgment awarding Plaintiffs the costs of this action, together with reasonable

 attorneys’ fees pursuant to the FLSA and New York Labor Law; and

         (i)     Such other and further relief as to this Court appears necessary and proper.

                                           JURY DEMAND

 Plaintiffs demand a trial by jury on all issues so triable.

 Dated: New York, New York
        April 13, 2020

                                                 Respectfully Submitted,

                                                 GRANOVSKY & SUNDARESH PLLC


                                                 By:     /s/Alex Granovsky
                                                         Alexander Granovsky (AG-6962)
                                                         Benjamin Rudolph Delson (BD-1724)
                                                         48 Wall Street, 11th Floor
                                                         New York, NY 10005
                                                         Tel: (646) 524-6001
                                                         ag@g-s-law.com
                                                         delson@g-s-law.com
                                                         Counsel for Plaintiffs




                                                   32
